8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cherie PHILLIPS, Plaintiff-Appellant,v.STATE OF MARYLAND DEPARTMENT OF ECONOMIC & EMPLOYMENTDEVELOPMENT BOARD OF APPEALS, Defendant-Appellee.
No. 93-2032.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 15, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-93-288-R)
Cherie Phillips, Appellant Pro Se.
Carolyn Annette Quattrocki, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in this civil action alleging constitutional violations.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phillips v. State of Maryland Dep't of Economic & Employment Dev.  Bd. of Appeals, No. CA-93-288-R (E.D. Va.  July 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED